— Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated November 27, 1978, which disapproved petitioner’s application for a special on-premises liquor license. Determination annulled, on the law, without costs or disbursements, petition granted and the respondent is directed to issue the license forthwith. The respondent disapproved the petitioner’s application for a special on-premises liquor license because it found that, despite the assertions of petitioner and her husband, the petitioner was not the sole party in interest in the premises for which the license is sought. However, nothing in the record controverts the sworn statements of petitioner and her husband that he has no connection with the bar and grill in question and that he will have no role in it in the future. It is apparent that respondent has disapproved the application because of the record of petitioner’s spouse. But such reliance on suspicion alone is an insufficient reason to deny an application for a liquor license. The determination should therefore be annulled and the license granted. Suozzi, J. P., Lazer, Cohalan and Martuscello, JJ., concur.